Citation Nr: 9917839	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a letter notifying the veteran 
that service connection for a left lung condition, as 
secondary to the service connected residuals of a stab wound 
to the left side of the chest, had previously been denied.


FINDINGS OF FACT

1.  By a rating decision dated in February 1989, the RO 
declined to reopen the previously denied claim for a lung 
condition.

2.  Recent VA hospital records contain evidence that the 
veteran has pneumonia, including Pneumocystis carinii 
pneumonia (PCP).

3.  The record does not contain competent evidence of a nexus 
between any current pneumonia, including PCP, claimed as a 
lung condition, and injury or disease during the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The RO's February 1989 rating decision denying the 
reopening of the previously denied claim for service 
connection of a lung condition is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement to service connection for 
pneumonia, including PCP, claimed as a lung condition, is 
reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim for entitlement to service connection for 
pneumonia, including PCP, claimed as a lung condition, is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection of a left lung condition, as secondary to the 
service-connected residuals of a stab wound, left side of 
chest, in July 1986.  The RO denied this claim in September 
1986.  The veteran appealed this decision to the Board which, 
in May 1988, issued a decision denying entitlement to service 
connection for a left lung disability.  In November 1988, the 
veteran requested that his claim for service connection of a 
lung condition be reopened.  On February 10, 1989, the RO 
notified the veteran that it had declined to reopen his 
previously denied claim.  The veteran did not appeal this 
decision.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
February 1989 RO decision is the last prior final decision 
concerning the claim for service connection of a lung 
condition.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the February 1989 decision with 
regard to the veteran's claim for service connection for a 
lung condition includes VA hospital records dated from August 
2-5, 1993 showing a diagnosis of right lung lobe infiltrate 
consistent with community acquired pneumonia (bacterial 
acquired), and VA hospital records dated from January 6-12, 
1998 revealing a diagnosis of PCP.  These records were not 
considered in the previous denial.  In addition, these 
findings evidence a lung condition not previously diagnosed.  
As such, this evidence is both new and material.

It appears from the February 1996 letter and subsequent 
supplemental statements of the case that the RO denied 
reopening the previously denied claim even though the 
currently diagnosed pneumonia, including PCP-claimed by the 
veteran as a lung condition-differs from the diagnoses shown 
in the medical evidence at the time of the last previous, 
February 1989, denial:  bronchitis, asthma, and 
costochondritis with myalgia-which the veteran then also 
claimed as a "lung condition."

A new diagnosis forms the basis for a new claim for that 
diagnosed disability.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (concluding that claim based on diagnosis of 
new mental disorder, taken alone or in combination with prior 
diagnosis of related mental disorder, is new claim for 
purposes of jurisdictional requirement and therefore permits 
separate NOD as to that separate but related claim).  Thus, 
the August 1993 and January 1998 VA hospital records showing 
the veteran has infiltrates consistent with community 
acquired pneumonia and PCP are significant enough that they 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the Board concludes that the additional 
evidence constitutes new and material evidence sufficient to 
reopen the claim for service connection for pneumonia, 
including PCP, claimed as a lung condition.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for pneumonia, including PCP, claimed as a lung 
condition, is well-grounded.  See Hodge and Winters, supra.  
The Board will discuss this in the following section.

II.  Service Connection for Pneumonia, including PCP

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter "Court") has 
determined that the three-prong analysis of well-groundedness 
presented in Caluza, supra, applies also to claims of 
entitlement to presumptive service connection based on 
aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268 (1997) 
(finding a claim of entitlement to service connection, based 
upon aggravation pursuant to 38 C.F.R. § 3.306, not to be 
well-grounded).

The veteran asserts that he currently suffers from a lung 
condition that is the result of his active service.  To this 
end, he has provided competent medical evidence demonstrating 
that he currently has a lung condition, described in January 
1998 VA hospital records as PCP.  He is service-connected for 
a stab wound of the chest, which would provide evidence of an 
in-service injury.  Yet, the veteran has not presented 
competent medical evidence of a nexus between his currently 
manifested pneumonia, including PCP, and his inservice stab 
wound to the left chest or any other inservice disease or 
injury, including aggravation of any pre-existing asthma.

Service medical records are devoid of any complaints of or 
treatment for a lung condition, including asthma, in service.  
The records do show several complaints of shortness of breath 
which were, variously, diagnosed as colds or other upper 
respiratory infections.  These records also show that, in 
October 1970, he sustained a stab wound to the left upper 
chest.  The examiner diagnosed a left pneumothorax, and the 
veteran was hospitalized and treated with thoracostomy.  He 
was discharged a month later and reported once after that 
with chest pain.  The hospital records show a history, 
presumably as provided by the veteran, of asthma from 
childhood. X-rays taken in November and December 1970 wre 
interpreted as showing a normal lung study and clear lungs, 
respectively.  There is nothing further.  His report of 
medical history and examination at entrance into active duty, 
dated in December 1968 and November 1970, reveal no 
complaints of shortness of breath, pain or pressure in chest, 
asthma, or other respiratory problems.  His report of medical 
examination at discharge from active duty, dated in November 
1970, reveals a stab wound, left anterior thorax with 80 
percent pneumothorax, but notes minimal symptoms at present.

The veteran underwent a VA examination in February 1971-
approximately three months after his discharge from active 
duty.  While he complained of occasional pain and shortness 
of breath, the examiner could find no abnormalities of the 
respiratory system other than an asymptomatic scar, which is 
the residual of the inservice stab wound.  The thorax was 
shaped normally, and auscultation and percussion evidenced 
negative results.  There were no rales or wheezing, and the 
examiner found no pathology.  Results of a chest X-ray 
evidenced no active parenchymal disease or acute pneumonitis, 
pneumo or hemothorax.  Similarly, X-rays taken in conjunction 
with a December 1979 VA examination evidenced clear and well-
aerated lungs.  The report notes no cough or expectoration, 
normal mobility, and normal palpation, percussion, and 
auscultation.

The evidentiary record presents no statements or medical 
expert opinions that link the veteran's current lung 
condition to any inservice disease or injury, including the 
service-connected stab wound or any inservice aggravation of 
any pre-existing asthma.  Rather, it is not until August 1993 
that the medical evidence reveals a diagnosis of infiltrates 
consistent with community acquired pneumonia and, January 
1998, PCP-over 12 and 17 years after his discharge from 
active service, respectively.  

The veteran has presented his own statements regarding the 
cause of his pneumonia, including PCP.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his lung condition, or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
current pneumonia, including PCP, claimed as a lung 
condition, and any in-service disease or injury, including 
his inservice stab wound or any inservice aggravation of any 
pre-existing asthma, his claim for service connection for 
pneumonia, including PCP, claimed as a lung condition, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 
supra; Chelte, supra.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield, supra, and Winters, supra.


ORDER

The claim for service connection for a lung condition is 
reopened.  Service connection for pneumonia, including PCP, 
claimed as a lung condition, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

